Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office action is responsive to the amendment filed on 08/02/2021.
Claims 1, 3- 6 & 8- 10 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A) Examiner concurs that the latest amendments made to the independent claims can overcome the outstanding 102 and 103 rejections as persuasively argued by the applicant (Remarks, pages 12-14).
B) Newly discovered Ochiai et al. (US 20170268811 A1) teaches a controller 102 determining whether a control valve [“the expansion valve 14a”, fig. 1] fails [“clogging of the electronic expansion valve”] by monitoring temperature measurements from the inlet and outlet temperature sensors [sensors 208a and 208b] installed at the second flow path [“liquid pipe 27 and the gas pipe 28”] and a single temperature sensor [sensor 210a] installed at the first flow path (See, Example 3, Fig. 1 & associated texts, [0068-0071], claim 4). However, Ochiai also fails to teach installing the sensors in specific positions and using the values from these sensors both the opened and closed states as claimed.
Therefore, while Ochiai teaches of determining the control valve fails (clogging of the expansion valve 14) by considering the temperature measurements from the sensors 208a, 209a and 210a (similar to Kwon et al. US 20100174412 A1, cited during both in open state and closed state. Ochiai also does not teach third temperature T3 measured at the main flow as claimed in claim 3.
 Specifically, the prior art alone or in a proper combination does not teach or suggest the inclusion of 
 “when the control valve is in open state, |T1-T22l<To and lasts for a predetermined time, it is determined that the control valve fails; and when the control valve is in closed state, |T1-T22 | >To and lasts for a predetermined time, it is determined that the control valve fails” in combination with the remaining limitations of the claims 1 and 6, and
 “when the control valve is in open state, |T1-T21| < | T21-T3| and lasts for a predetermined time, it is determined that the control valve fails; and when the control valve is closed state, |T1-T21| ≥ |T21-T3 | and lasts for a predetermined time, it is determined that the control valve fails, wherein the third temperature T3 is the fluid temperature of the main flow path” in combination with the remaining limitations of the claims 3 & 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115